Opinion by
Kephart, J.,
The lease in this case was for a term of seventeen months, beginning December 1, 1913. The appellee, the tenant, vacated the premises on January 30, 1915, be*136cause water accumulated in the cellar and the roof leaked. He seeks to escape liability for the balance of the rent because of the fraudulent representations made to him before the lease was executed, that the house was “in an absolutely satisfactory and perfectly sanitary condition, that everything was in very good shape.”
The general rule, applying to houses or apartments for rent, is that in the absence of an express agreement there is no implied warranty or representation arising out of the relation of landlord and tenant that the demised premises are fit for the purposes for which they are rented, and that they are tenantable or shall continue so. The rule is caveat emptor as to such transactions: Davis v. Pierce, 52 Pa. Superior Ct. 615. The lease provided that the premises was rented “in its present condition” and the tenant covenanted to “maintain and keep the premises during the term in good repair, including water pipes, their connections and all plumbing fixtures; also the cellar, yard, vault and out-house, free of rubbish, and in such condition as the Board of Health may require.” The representations relied upon to overcome these clauses in the lease, and the law with respect tO' the relationship of landlord and tenant, should be such as to leave in the mind of the court the fixed impression that deceit was intended and consummated. The lease is clear and definite in its terms. It required the tenant to repair and to accept the property in its present condition. It indicated strongly that “his eyes should be his market.” The burden was on the plaintiff to present proof clear and convincing in character that these written statements were nullified because of the conditions now complained of. To contradict or vary the terms of a written instrument by parol evidence, following an allegation of fraud, “the evidence relied upon, taken as a whole, must be so persuasive in character, so free from self-contradiction or material internal variances, and so intrinsically probable that the judicial mind can rest thereon with a conviction that the ends of justice would *137be served by giving it effect as the basis of a decree reforming the writing in suit......In brief, their testimony must be clear, precise and indubitable before it can be permitted to overcome the documentary proof to which it is opposed; and, in cases of this kind, after measuring the evidence relied upon according to proper legal standards, a court should never permit a jury to do what it would not sanction if sitting as a chancellor”: Thompson, Receiver, v. Schoch, 254 Pa. 585-590. Conceding that the language used concerned matters which would materially affect the judgment and action of one about to enter into an agreement, and related to the condition complained of, it is not clear that the testimony presents all the elements necessary to stamp such language, if false, as being fraudulently made. It must appear, among other things, that the representation was made of a fact which did not exist, or which was untrue, and that the person making the representation had knowledge of its falsity. There is no evidence from which the jury could find that at the time the conversations took place, or at the time the lease was executed, the roof in fact did leak, or that water accumulated in the cellar; or in short, that the premises was in an unsanitary and unsatisfactory condition. The premises leased was an apartment, a part of which was then occupied. This particular portion had been sublet, that tenant having occupied it for a period of two years. About three months before the present lease was made, the appellants had been notified by this subtenant that the roof leaked. It was immediately repaired and no further complaint was received about it. The alleged unsanitary condition did not develop until five weeks after the appellee occupied the premises; it would have been an easy matter to have shown by the tenant occupying the same building, or from the preceding tenant, that the condition as represented did, in fact, exist at the time the lease was executed, xlssuming that the defective condition of the building developed within a reasonably *138short- time after its occupancy, so as to establish the fact that the condition- did exist when the lease was executed, there is -nothing in the record to show that the defendant knew of its existence. Having some months before repaired the leaky condition of the roof, and having received no complaints from the then tenant, appellant had reason to believe that the trouble had been abated. His representation, if made, was believed by him to be true, and the circumstances of this case, as developed by the evidence, are not such as to impose on the defendants more than an ordinary duty of becoming informed as to the condition of the property. The agent’s statement was not made recklessly, nor was it made from his own knowledge, nor was the duty to know whether it was true or false imposed on him by his relation to the parties. As an agent he had adopted the means which any house owner would to relieve complaints, and could only depend on such complaints to know of their continued existence unless they were so bad as to cause noticeable damage to the property, in which case the appellee had the same opportunity to learn the condition as had the appellants.
With regard to the clogging up of the drains, there was absolutely no evidence that any such condition existed before the lease was made. When the trouble was investigated it was found that paper and rags had been stuffed in the pipes. The appellee was required, under the lease, to remove this obstruction. Aside from all these circumstances, the appellee lived in the property for upwards of twelve months, paid the rent, and left the premises four or five months short of his term; he cannot at this late date give as his reason for leaving alleged fraudulent representations as to the condition of the premises. It is his duty, if he wishes to disaffirm the contract, to do so immediately and surrender the premises. But he cannot occupy and enjoy the possession and pay the rent- for a period of time, and then set up as a defense to an action for rent or resist an action of replevin for the forcible col*139lection of the rent, that he was induced to enter into the contract by false representation's of the landlord or his agent. The mere complaining to the landlord as to the condition of the premises will not avail. He must do some positive act in disaffirmance of his contract. By paying the rent he was estopped from asserting the representation : Moore v. Gardiner, 161 Pa. 175.
The motion for judgment n. o. v. should have been sustained. Judgment reversed and it is ordered that the record be remitted to the court below with direction to enter judgment for the defendant on the motion for judgment n. o. v.